303 F.2d 775
William Carlton MASON, Appellant,v.UNITED STATES of America, Appellee.
No. 17697.
United States Court of Appeals Ninth Circuit.
May 28, 1962.

Kate Whyner, Hollywood, Cal., for appellant.
Francis C. Whelan, U. S. Atty., Thomas R. Sheridan, Asst. U. S. Atty., Chief, Criminal Division, Russell R. Hermann, Asst. U. S. Atty., and Jo Ann Dunne, all of Los Angeles, Cal., for the appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and TAVARES, District Judge.
PER CURIAM.


1
The orders appealed from are affirmed. The points of objection on the revocation of probation, we regard as of the type that they should be raised, if at all, by an appeal of the order revoking probation, not on collateral attack.


2
Apparently the district court wants us to rule flatly in this case, one way or the other, just what procedure is required on revocation of probation. This we decline to do. Certainly the safe practice is to see that the defendant is furnished counsel, if he does not have it, and to give an opportunity for allocution. Cf. Brown v. United States, 9 Cir., 236 F.2d 253.


3
Here the defendant goes elsewhere and commits almost the same crime as he committed before. The original court then takes the condition (probation) out of the sentence.